This is an original application for a writ of habeas corpus. At a former day a writ was granted this applicant and made returnable to the County Court of Tarrant County with instructions to hear testimony and ascertain certain facts. The learned trial judge heard evidence, decided the issue and remanded relator, and we learn from a copy of his judgment that notice of appeal was given. Subsequently it appears that relator was carried to the State Training School for Boys at Gatesville. It is alleged in this application that such action prevented the effecting of the appeal. How this could be is not set out. This presents no ground for granting a writ of habeas corpus on our part.
The application will be denied.
Writ denied.